Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Grace Morris appeals from the district court’s order dismissing her appeal from the bankruptcy court order for failure to comply with Fed. R. Bankr.P. 8006. We have reviewed the record and the district court’s order and find no reversible error and no abuse of discretion. See Fed. R. Bankr.P. 8001(a); In re SPR Corp., 45 F.3d 70, 74 (4th Cir.1995); In re Serra Builders, Inc., 970 F.2d 1309, 1311 (4th Cir.1992). Accordingly, we affirm for the reasons stated by the district court. Morris v. Marrin, No. 3:10-cv-00050-JRS (E.D.Va. Apr. 29, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.